Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation and use in the Registration Statement of Cloracks Corporation on Form S-1 of our audit report, dated February 13, 2014, relating to the financial statements for theperiod from November 1, 2012 (Inception) to October 31, 2013, which is contained in Registration Statement. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ L.L. Bradford & Company, LLC Las Vegas, NV August 18, 2014
